Order entered May 28, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00426-CV

                  IN THE INTEREST OF R.E.C. AND C.A.C., CHILDREN

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-51560-00

                                             ORDER
       The reporter’s record in this case has not been filed. By letter dated May 4, 2015, we

informed appellant that the court reporter notified us that the reporter’s record had not been filed

because appellant had either not (1) requested the record; or (2) paid for or made arrangements to

pay for the record. We directed appellant to provide the Court with written verification she had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record. On May 22, 2015, appellant informed the Court by

letter that the record had been requested.

       Accordingly, we ORDER Court Reporter Kimberly Tinsley to file, within THIRTY

DAYS of the date of this order, either (1) the reporter’s record, or (2) written verification that the

reporter’s record has not been paid for or that no payment arrangements have been made. We
caution appellant that if we receive verification that payment or payment arrangements have not

been made, we will order the appeal submitted without the reporter’s record and without further

notice. See TEX. R. APP. P. 37.3(c).




                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE